Citation Nr: 9934102	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-03 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Walter E. Suttle, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1957.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In April 1999, the veteran had a video-conference hearing 
before the undersigned.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The criteria for a well grounded claim of entitlement to 
service connection for PTSD have been met.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.


The veteran has a confirmed diagnosis of PTSD reportedly due, 
at least in part, to his experiences in trying to rescue 
people from an airplane crash in Iceland in March 1955 (See, 
e.g., the May 1998 report from the Psychiatric Center of 
Oklahoma and the report of VA hospitalization from May to 
June 1999).  Official military records confirm that such a 
crash took place and that the veteran was stationed in 
Iceland at the time.  Therefore, the Board is of the opinion 
that the veteran meets the criteria for a well-grounded claim 
of entitlement to service connection for PTSD. 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.


REMAND

Although the veteran has a clear diagnosis of PTSD, the 
stressors associated with that diagnosis come from a history 
reported by the veteran, and have not been verified.  

In addition to the airplane crash in service in March 1955, 
the veteran reports that his PTSD is associated with severe 
isolation experienced during his tour of duty in Iceland.  
During his hearings on appeal (See transcript of hearing held 
at the RO in August 1998, as well as the transcript of the 
April 1999 videoconference), he testified that he assisted 
medical personnel in treating individuals who had lost their 
minds due to the isolation and that he had also acted 
peculiarly during his assignment in Iceland, e.g. the time he 
went out in the cold in just his underwear.  

Inasmuch as the claimed stressors are unrelated to combat, 
the veteran's testimony is insufficient to establish the 
occurrence of the stressor.  It must, therefore, be 
corroborated by credible supporting evidence.  See, e.g., 
Cohen v. Brown, 10 Vet. App. 128, 142-143 (1997).  During his 
hearings on appeal, he testified that he was unsuccessful in 
his attempts to contact those familiar with the situation, 
including former fellow servicemen A/1C Willie C. Taylor, AF 
11270290 and A/2C Jerry L. Schofield, AF 16419194.

It is apparent from a review of the RO's July 1997 decision 
that the veteran's service medical records were associated 
with the claims folder; however, they have not been made 
available to the Board.

In October 1998, the RO requested the veteran's military 
personnel records, including, but not limited to the Air 
Force equivalent of the Army's DA Form 20.  In December 1998, 
the National Personnel Records Center (NPRC) reported that it 
was sending those records to the RO; however, no such records 
were ever received.

Although official military records confirm that an airplane 
crash took place in Iceland in March 1955 and that the 
veteran was stationed in Iceland at the time, his 
recollections of the crash and its aftermath vary from the 
official account.  He reports that he has been unsuccessful 
in his attempts to reach those personnel who he states were 
with him at the crash sight, including SSGT Douglas C. 
Clarkson, AF 17196863 and A/3C Robert S. Dotson, AF 17396373.  
Moreover, there has been no attempt to verify his 
participation in the crash aftermath with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, Virginia 22150-3197.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should obtain the veteran's 
service medical records and associate 
them with the claims folder.

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  Such 
records should include, but not be 
limited to, copies of any temporary duty 
orders; copies of letters of 
commendation/appreciation; and copies of 
enlisted efficiency reports from the 
veteran's duty in Iceland in 1954 and 
1955.  

3.  The RO should contact the veteran and 
request the addresses of former fellow 
servicemen SSGT Douglas C. Clarkson, AF 
17196863; A/1C Willie C. Taylor, AF 
11270290; A/2C Jerry L. Schofield, AF 
16419194; and A/3C Robert S. Dotson, 
AF 173963733.  The RO should also utilize 
official channels to obtain such 
information.  The RO should then contact 
those individuals and request evidence of 
the veteran's claimed stressors in 
Iceland.  Failures to respond or negative 
replies to any request should be noted in 
writing and associated with the claims 
folder.

4.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment or 
examination, of all health care providers 
who may possess additional records 
pertinent to his claim.  After obtaining 
any necessary authorization, the RO 
should request copies of the records of 
such treatment or examinations not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any such records 
in his possession.  Failures to respond 
or negative replies to any request should 
be noted in writing and also associated 
with the claims folder.

5.  Then, the RO should prepare a summary 
of the veteran's alleged stressors.  A 
copy of the summary, the veteran's 
stressor statements and pertinent service 
personnel records should be forwarded to 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia 22150-3197 for verification, to 
the extent possible, of the specific 
incidents alleged by the veteran.  

6.  If any stressor is deemed verified by 
the RO, it should be so identified, and 
the RO should schedule the veteran for an 
examination by a board of two 
psychiatrists to determine the nature, 
etiology, and extent of any psychiatric 
disability found to be present.  All 
indicated tests and studies should be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  A diagnosis of 
PTSD should be confirmed or ruled out.  
Should PTSD be found, it is requested 
that the examiner identify and explain 
the elements of the diagnosis including 
the verified stressor(s) accountable for 
the disorder.  The rationale for all 
opinions expressed must be provided.

7.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for PTSD.  The veteran need take no 

action until he is notified.  It must be emphasized that he 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 




